In an action for divorce which was granted upon the defendant’s default in answering, the defendant appeals from an order of the Supreme Court, Nassau County (Kohn, J.), dated June 11, 1990, which denied his application to vacate the default.
Ordered that the order is affirmed, with costs.
A defendant seeking to have his default vacated must show an acceptable reason for the default and a meritorious defense to the action (Black v Black, 141 AD2d 689; Kraus Bros, v Hoffman & Co., 99 AD2d 401; Lins v Lins, 98 AD2d 608). The defendant at bar failed to demonstrate either. Thompson, J. P., Harwood, Balletta and Copertino, JJ., concur.